Citation Nr: 1035124	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  07-25 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for coronary artery 
disease. 

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for carotid artery 
disease. 

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for peripheral 
vascular disease of the left lower extremity.

4.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for peripheral 
vascular disease of the right lower extremity.

5.  Entitlement to a rating in excess of 20 percent for type II 
diabetes mellitus with erectile dysfunction. 

6.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity. 

7.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity. 

8.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to June 1970. 
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  In an August 
2006 rating decision, the RO continued the 20 percent disability 
evaluation for type II diabetes mellitus with erectile 
dysfunction.  In an October 2007 rating decision, the RO, in 
part, declined to reopen the claims of entitlement to service 
connection for coronary artery disease, carotid artery disease, 
peripheral vascular disease of the left lower extremity, and 
peripheral vascular disease of the right lower extremity; 
continued 10 percent disability evaluations each for peripheral 
neuropathy of the left and right lower extremities; and denied a 
TDIU.  

In March 2010, the Veteran testified in a Travel Board hearing at 
the RO before the undersigned.  A copy of the transcript has been 
associated with the claims folder.  

The issues of increased ratings for type II diabetes mellitus 
with erectile dysfunction and peripheral neuropathy of the left 
and right lower extremities are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In September 2005, the RO denied service connection for 
coronary artery disease, carotid artery disease, peripheral 
vascular disease of the left lower extremity, and peripheral 
vascular disease of the right lower extremity; and the Veteran 
did not appeal.

2.  Evidence submitted since September 2005 raises a reasonable 
possibility of substantiating the claims of entitlement to 
service connection for coronary artery disease, carotid artery 
disease, peripheral vascular disease of the left lower extremity, 
and peripheral vascular disease of the right lower extremity.

3.  The probative evidence of record is at least in equipoise 
regarding whether the Veteran's coronary artery disease is 
etiologically related to service-connected type II diabetes 
mellitus.

4.  The probative evidence of record is at least in equipoise 
regarding whether the Veteran's carotid artery disease is 
etiologically related to service-connected type II diabetes 
mellitus
5.  The probative evidence of record is at least in equipoise 
regarding whether the Veteran's peripheral vascular disease of 
the left lower extremity is etiologically related to service-
connected type II diabetes mellitus.

6.  The probative evidence of record is at least in equipoise 
regarding whether the Veteran's peripheral vascular disease of 
the right lower extremity is etiologically related to service-
connected type II diabetes mellitus.

7.  Prior to the promulgation of a decision in the appeal, the 
Board received a written request from the Veteran that his appeal 
for a TDIU be withdrawn.


CONCLUSIONS OF LAW

1.  The September 2005 RO decision that denied service connection 
for coronary artery disease, carotid artery disease, peripheral 
vascular disease of the left lower extremity, and peripheral 
vascular disease of the right lower extremity is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2005).

2.  New and material evidence has been received to reopen the 
claims of entitlement to service connection for coronary artery 
disease, carotid artery disease, peripheral vascular disease of 
the left lower extremity, and peripheral vascular disease of the 
right lower extremity.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

3.  Coronary artery disease is proximately due to service-
connected type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).

4.  Carotid artery disease is proximately due to service-
connected type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).

5.  Peripheral vascular disease of the left lower extremity is 
proximately due to service-connected type II diabetes mellitus.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2009).

6.  Peripheral vascular disease of the right lower extremity is 
proximately due to service-connected type II diabetes mellitus.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2009).

7.  The criteria for withdrawal of a substantive appeal for a 
TDIU have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification requirements.  
Without deciding whether the notice and development requirements 
of VCAA have been satisfied in the present case, it is the 
Board's conclusion that the VCAA does not preclude the Board from 
adjudicating the Veteran's claims.  This is so because the Board 
is taking action favorable to the Veteran on the issues in 
appellate status and a decision at this point poses no risk of 
prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).



Analysis

New and Material Evidence

Although in an October 2009 supplemental statement of the case 
the RO reopened the previously denied claims for service 
connection, the Board is required to address these particular 
issues (e.g., the new and material claims) in the first instance.  
The Board has the jurisdiction to address a new and material 
issue and to reach the underlying de novo claim.  If the Board 
determines that new and material evidence has not been received, 
the adjudication of the particular claim ends, and further 
analysis is neither required nor permitted.  Any decision that 
the RO may have made with regard to a new and material claim is 
irrelevant.  Barnett v. Brown, 83 F. 3d 1380, 1383-1384 (Fed. 
Cir. 1996), aff'g 8 Vet. App. 1 (1995).  See also, Jackson v. 
Principi, 265 F. 3d 1366, 1369 (2001) (holding that the statutes 
make clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim was 
appealed to the Board).  Thus, despite the fact that in the 
present case the RO has already determined that new and material 
evidence sufficient to reopen the Veteran's previously denied 
claims for service connection for coronary artery disease, 
carotid artery disease, peripheral vascular disease of the left 
lower extremity, and peripheral vascular disease of the right 
lower extremity has been received, the Board will proceed, in the 
following decision, to adjudicate these new and material issues 
in the first instance.

In a September 2005 rating decision, the RO denied service 
connection for coronary artery disease, carotid artery disease, 
peripheral vascular disease of the left lower extremity, and 
peripheral vascular disease of the right lower extremity.  

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year after 
the date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  The September 2005 
decision is final because the Veteran did not file a timely 
appeal.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2009).

The Veteran filed this application to reopen his claims in 
November 2006.  The claims of entitlement to service connection 
for coronary artery disease, carotid artery disease, peripheral 
vascular disease of the left lower extremity, and peripheral 
vascular disease of the right lower extremity may be reopened if 
new and material evidence is submitted.  See  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140 (1991);  
Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final decision 
consisted of the Veteran's service treatment records, post-
service treatment records, and VA examination reports.  In 
denying the Veteran's service connection claims, to include as 
secondary to type II diabetes mellitus with erectile dysfunction 
in September 2005, the RO determined that the disabilities all 
pre-existed diabetes mellitus and were therefore not the result 
of the service-connected disability.   

To reopen the claims, the new evidence must show that the 
Veteran's coronary artery disease, carotid artery disease, 
peripheral vascular disease of the left lower extremity, and 
peripheral vascular disease of the right lower extremity are 
related to service or a service-connected disability.     

Evidence received since the last final decision for the claims of 
service connection includes clinical records, letters from the 
Veteran's private physician, and VA examination reports.   
Notably, in a May 2009 letter, J.R. Gladden, M.D. noted that the 
Veteran's diabetes mellitus was diagnosed late in the course of 
his disability and it contributed to his coronary artery disease, 
carotid disease, and peripheral vascular disease.  Additionally, 
a June 2009 letter from the Veteran's VA doctor stated that the 
Veteran's diabetes mellitus contributed to his heart disability 
and peripheral vascular disease.  There are several VA 
examination reports also of record, to include an August 2009 VA 
examination report, noting that the Veteran's coronary artery 
disease, carotid disease, and peripheral vascular disease were 
less likely related to his diabetes mellitus.  Based on the 
evidence as a whole, the Board finds that new and material 
evidence has been submitted which raises a reasonable possibility 
of substantiating the claims for service connection.  
Consequently, the Board concludes that the claims may be 
reopened.  See 38 C.F.R. § 3.156(a).  To this extent, the appeals 
are granted and the Board now turns to the merits of the claims. 

Service Connection

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110.  "Service connection" basically means that the facts, 
shown by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service in 
the Armed Forces, or if preexisting such service, was aggravated 
therein.  This may be accomplished by affirmatively showing 
inception or aggravation during service or through the 
application of statutory presumptions.  38 C.F.R. § 3.303(a).  
Where chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

In addition, service connection may be established on a secondary 
basis for a disability which is proximately due to or the result 
of service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-
connected disability aggravates a nonservice-connected condition, 
a Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for coronary artery 
disease, carotid disease, and peripheral vascular disease of the 
bilateral lower extremities.

The Veteran is service-connected for diabetes mellitus, so the 
Board will focus its analysis on the evidence addressing whether 
coronary artery disease, carotid disease, and peripheral vascular 
disease were caused by or aggravated by type II diabetes 
mellitus. 

An October 2004 letter from B.M. Gordon, M.D. noted that it was 
well-known that diabetes mellitus was a very strong risk factor 
for the development of peripheral vascular , cerebrovascular, and 
cardiovascular disease.  He indicated that if the Veteran was 
indeed a diabetic that there was no question that diabetes 
mellitus was a strong contributory factor.  Dr. Gordon stated 
that he was not aware whether the Veteran had underlying diabetes 
mellitus. 

A February 2005 VA examination report noted that heart disease, 
peripheral vascular disease, and carotid disease were secondary 
to diabetes mellitus. 

A June 2006 VA examination report noted that severe peripheral 
vascular disease was not likely related to diabetes mellitus but 
most likely related to the Veteran's long time smoking and 
hypertension as he has not had diabetes mellitus for a long 
period of time.  Additionally, severe coronary artery disease was 
also noted, which was deemed to be most likely secondary to his 
smoking and hypertension and not his diabetes mellitus.  The 
examiner stated that there was no doubt that the Veteran's 
peripheral vascular disease, and coronary artery disease could be 
worsened or increased by his diabetes mellitus but that he would 
not consider that the Veteran's diabetes mellitus would have 
caused these complications.  It was much more likely that his 
long time smoking and hypertension caused these problems.  

A November 2006 note from J.B. Alling, M.D. noted that the 
Veteran's diabetes mellitus was contributing to his continuing 
heart and vascular diseases.  

A February 2007 VA examination report noted diagnoses of 
peripheral vascular disease with carotid atherosclerosis and 
posterior circulation type transient ischemic attacks which were 
more likely due to a long history of heavy smoking, as well as 
obesity and hypertension.  The examiner also noted a diagnosis of 
coronary artery disease with stable angina pectoris at low work 
load which was deemed more likely than not due to a long history 
of smoking heavily and hypertension.  

In an April 2007 addendum report to the February 2007 VA 
examination report, the examiner noted that the Veteran's 
coronary artery disease and other diseases were diagnosed either 
simultaneously with the diagnosis of diabetes mellitus or shortly 
thereafter.  He indicated that while diabetes mellitus may 
contribute to peripheral vascular disease and coronary artery 
disease over several years, that it was unlikely that it 
contributed to the Veteran's coronary artery disease and 
peripheral vascular disease as little time elapsed between the 
diagnosis of diabetes mellitus and the other disabilities.  The 
examiner concluded that it was more likely than not that the 
Veteran's peripheral vascular disease and coronary artery disease 
were due to heavy smoking, obesity, hypertension, and 
hyperlipidemia of many years duration.  

An August 2008 VA examination report indicated that carotid 
disease and peripheral vascular disease in the lower extremities 
were diagnosed almost simultaneously with diabetes mellitus and 
were thus not considered to be secondary to diabetes mellitus.  
They were primarily due to many years of heavy smoking.  The 
examiner noted that while diabetes mellitus could accelerate the 
process, it has been noted to do so only over a period of many 
years.  

A March 2009 VA examination report noted that the Veteran's 
peripheral vascular disease was unlikely to been caused by 
diabetes mellitus. 

An August 2009 VA examination report noted a diagnosis of 
coronary artery disease, which was deemed to be most likely 
related to arteriosclerotic disease and tobacco abuse and less 
likely related to well-controlled diabetes mellitus.  The 
examiner also noted that peripheral vascular disease preceded the 
diagnosis of diabetes mellitus by several years, that it was more 
likely caused by atherosclerosis and tobacco abuse, and that it 
was less likely than not related to his well-controlled diabetes 
mellitus.  He reiterated that peripheral vascular disease 
preceded a diagnosis of diabetes mellitus by a few years and 
coronary artery disease was diagnosed almost simultaneously with 
diabetes mellitus in 2004.  The examiner stated that the 
Veteran's current leg problems were less likely than not caused 
by his diabetes mellitus but were more likely than not related to 
peripheral vascular disease, which was more likely than not 
related to atherosclerosis and long continuous smoking history.  

In a May 2009 letter, Dr. Alling again noted that diabetes 
mellitus aggravated the Veteran's carotid artery disease and 
coronary artery disease.  

As noted above, in a May 2009 letter, Dr. Gladden stated that the 
Veteran's diabetes mellitus was definitely contributing to his 
heart disease, carotid artery stenosis, and peripheral vascular 
disease.  He indicated that he suspected that the Veteran's 
diabetes mellitus was diagnosed somewhat late in its course and 
that he had actually been suffering from the effects of insulin 
intolerance for many years prior to being clinically diagnosed 
with diabetes mellitus.  Dr. Gladden stated that he was quite 
sure that diabetes mellitus was definitely contributing to the 
Veteran's current situation with aggravation to his vascular 
atherosclerosis.  

In a June 2009 letter, a VA doctor, who had seen the Veteran in 
his cardiology clinic two times, noted that the Veteran had a 
long history of diabetes mellitus.  The clinician cited genetics 
and lifestyle in contributing to the development of diabetes 
mellitus and peripheral vascular disease, and stated that 
diabetes mellitus definitely contributes to the development of 
coronary artery disease.   He opined that heart disease and 
peripheral vascular disease should be service-connected if the 
diabetes mellitus had been. 

Based on the evidence, the Board finds that the evidence is in 
equipoise as to the relationship between the Veteran's type II  
diabetes mellitus and coronary artery disease, carotid artery 
disease, and peripheral vascular disease of the bilateral lower 
extremities.   Numerous VA examiners opined that the Veteran's 
claimed disabilities are not due to his service-connected 
diabetes mellitus, mainly due to the simultaneous diagnoses of 
diabetes mellitus and the currently claimed disabilities.  
However, there are also several clinicians who have indicated 
that the claimed disabilities are due to diabetes mellitus.  In 
particular, in his May 2009 letter, Dr. Gladden. stated that the 
Veteran had actually been suffering from the effects of insulin 
intolerance for many years prior to being clinically diagnosed 
with diabetes.  This late diagnosis directly addresses the main 
reason the VA examiners have cited for not finding a relationship 
between the Veteran's diabetes mellitus and his claimed 
disabilities.  Accordingly, the Board will resolve the benefit of 
the doubt in favor of the Veteran in this case as the law 
requires and grant service connection for coronary artery 
disease, carotid disease, and peripheral vascular disease of the 
bilateral lower extremities.  38 U.S.C.A. §§ 1110, 5107; 38 
C.F.R. §§ 3.102, 3.303, 3.304.

TDIU

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  Withdrawal may be made 
by the veteran or by his or her authorized representative.  38 
C.F.R. § 20.204.

In a statement received by the Board in March 2010, the Veteran 
indicated that he was withdrawing his claim for a TDIU.  Because 
the Veteran has clearly indicated his wish to withdrawal the 
instant appeal, there remain no allegations of errors of fact or 
law for appellate consideration.  See 38 C.F.R. § 20.204.  Under 
38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails 
to allege specific error of fact or law in the determination 
being appealed.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to a TDIU and it is 
therefore dismissed.

(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been received, the application 
to reopen a claim for service connection for coronary artery 
disease is allowed.  

New and material evidence having been received, the application 
to reopen a claim for service connection for carotid artery 
disease is allowed.  

New and material evidence having been received, the application 
to reopen a claim for service connection for peripheral vascular 
disease of the left lower extremity
is allowed.  

New and material evidence having been received, the application 
to reopen a claim for service connection for peripheral vascular 
disease of the right lower extremity
is allowed.  

Service connection for coronary artery disease is allowed.

Service connection for carotid artery disease is allowed

Service connection for peripheral vascular disease of the left 
lower extremity
is allowed.  

Service connection for peripheral vascular disease of the right 
lower extremity
is allowed.  

The appeal for a TDIU is dismissed.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  See also Robinette 
v. Brown, 8 Vet. App. 69, 76 (1995).  While the Veteran was last 
afforded an examination for his service-connected type II 
diabetes mellitus with erectile dysfunction, and peripheral 
neuropathy of the left and right lower extremities in August 
2009, he appears to indicate that his symptoms have worsened.  
The August 2009 VA examination report noted that the Veteran did 
not follow a restricted diet.  However, during his March 2010 
hearing, he testified that he was on a diet and a June 2009 VA 
treatment record noted that the Veteran was prescribed an 
American Diabetes Association diet.  With regard to his 
peripheral neuropathy of the bilateral lower extremities, the 
August 2009 VA examination report noted numbness and tingling in 
the feet.  During his hearing, he stated that he has fallen due 
to numbness in the lower extremities.  The United States Court of 
Appeals for Veterans Claims Court has held that, where 
entitlement to compensation has already been established, and an 
increase in the disability rating is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  As the current levels of disability are at 
issue, contemporaneous examinations of the Veteran's type II 
diabetes mellitus with erectile dysfunction, and peripheral 
neuropathy of the left and right lower extremities are necessary 
to accurately assess his disability picture.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an examination to 
determine the current level of severity of 
his type II diabetes mellitus with 
erectile dysfunction.  The claims folder 
and a copy of this Remand must be made 
available to the examiner who should 
indicate on the examination report that 
(s)he has reviewed the folder in 
conjunction with the examination. Any 
indicated studies should be performed and 
the examination report should comply with 
all AMIE protocols for rating type II 
diabetes mellitus.

2.	Schedule the Veteran for an examination to 
determine the current level of severity of 
his peripheral neuropathy of the left and 
right lower extremities.  The claims 
folder and a copy of this Remand must be 
made available to the examiner who should 
indicate on the examination report that 
(s)he has reviewed the folder in 
conjunction with the examination.  Any 
indicated studies should be performed and 
the examination report should comply with 
all AMIE protocols for rating such 
disabilities.

3.	The RO must notify the Veteran that it is 
his responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

4.	Then, after ensuring any other necessary 
development has been completed, 
readjudicate the Veteran's claims. If 
action remains adverse to the Veteran, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


